Title: To Thomas Jefferson from John Marrast, 22 January 1805
From: Marrast, John
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Norfolk Ce 22e Janvier 1805
                  
                  J’ay l’honneur de vous accuser réçéption de votre honorable letre én datte du 13 octobre der, et sous le ply diçelle, une bank notte des Et. u.s. de soisante dix-neuf Dollars20/100. et ce pour le montant de trois Caisses bougie, tant blanche que verte que Jay eu l’honneur de vous Envoyer dans le temps;
                  Si vous én Etes au dépourvû, soit d’une qualité, ou de l’autre que vous áyés été satifait de leur qualité. Je me fais l’honneur de vous En ôffrir la quantité que vous souhaiterois ávoir
                  D’aignés me permetre de vous ássurér L’aumage de mes trés humbles Respects; Monsieur, Votre trés humble & trés obbeisant servr.
                  
                     John Marrast
                     
                  
               